                Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 1 of 8




 1
     Jeremy Branch (State Bar No. 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
 3   Corona, Ca 92880
 4
     (866) 329-9217 ext. 1009
     JeremyB@jlohman.com
 5
     Attorney for Plaintiff
 6
     ERIC CARTER
 7

 8

 9
                          UNITED STATES DISTRICT COURT
10                      NORTHERN DISTRICT OF CALIFORNIA
11
     ERIC CARTER,                             Case No.:
12                 Plaintiffs,
13         v.                                 PLAINTIFF’S COMPLAINT AND
14                                            DEMAND FOR JURY TRIAL
     CHASE BANK USA, N.A.,                    (Telephone Consumer Protection Act)
15
                   Defendant.
16

17

18
           ERIC CARTER (Plaintiff), by his attorney, alleges the following against
19

20         CHASE BANK USA, N.A., (Defendant):

21      1. Plaintiff brings this action on behalf of himself individually seeking damages
22
           and any other available legal or equitable remedies resulting from the illegal
23
           actions of Defendant, in negligently, knowingly, and/or willfully contacting
24

25         Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone


                                             -1-
                                    PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 2 of 8




        Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and
 1

 2      in violation of California’s Rosenthal Fair Debt Collection Practices Act
 3
        (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 4

 5                              JURISDICTION AND VENUE
 6
     2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.
 7
        §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 8

 9      (2012), holding that federal and state courts have concurrent jurisdiction over

10      private suits arising under the TCPA.
11
     3. Venue is proper in the United States District Court for the Northern District
12
        of California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
13

14      this District and a substantial part of the events or omissions giving rise to the
15
        herein claims occurred, or a substantial part of property that is the subject of
16
        the action is situated within this District.
17

18
                                        PARTIES

19   4. Plaintiff is a natural person residing in Contra Costa County, in the city of
20
        Danville, California.
21
     5. Defendant is a Wilmington, Delaware corporation doing business in the State
22

23      of California.

24   6. At all times relevant to this Complaint, Defendant has acted through its agents
25
        employees, officers, members, directors, heir, successors, assigns, principals,

                                            -2-
                                   PLAINTIFF’S COMPLAINT
          Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 3 of 8




        trustees, sureties, subrogees, representatives and insurers.
 1

 2                          FACTUAL ALLEGATIONS
 3
     7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 4
     8. Defendant placed collection calls to Plaintiff seeking and attempting to
 5

 6
        collect on alleged debts incurred through purchases made on credit issued by

 7      Defendant.
 8
     9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 9
        number (530) 440-09XX.
10

11   10. Defendant places collection calls to Plaintiff from phone numbers including,

12      but not limited to (210) 520-0146, (402) 220-4822, (847) 426-9203, (407)
13
        732-2416, (847) 426-9145, (210) 520-2593, (847) 426-8085.
14
     11. Per its prior business practices, Defendant’s calls were placed with an
15

16      automated dialing system (“auto-dialer”).
17   12. Defendant used an “automatic telephone dialing system”, as defined by 47
18
        U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
19

20
        a consumer debt allegedly owed by Plaintiff, ERIC CARTER.

21   13. Defendant’s calls constituted calls that were not for emergency purposes as
22
        defined by 47 U.S.C. § 227(b)(1)(A).
23

24

25


                                          -3-
                                  PLAINTIFF’S COMPLAINT
          Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 4 of 8




     14. Defendant’s calls were placed to a telephone number assigned to a cellular
 1

 2      telephone service for which Plaintiff incurs a charge for incoming calls
 3
        pursuant to 47 U.S.C. § 227(b)(1).
 4
     15. Defendant never received Plaintiff’s “prior express consent” to receive calls
 5

 6
        using an automatic telephone dialing system or an artificial or prerecorded

 7      voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 8
     16. On April 25, 2018, Plaintiff called into Defendant’s company at phone
 9
        number (210) 520-0146.            Plaintiff spoke with Defendant’s male
10

11      representative “Ryan” and requested that Defendant cease calling Plaintiff’s

12      cellular phone.
13
     17. During the conversation, Plaintiff gave Defendant his social security number
14
        to assist Defendant in accessing his account before asking Defendant to stop
15

16      calling his cell phone.
17   18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his
18
        cellular telephone and/or to receive Defendant’s calls using an automatic
19

20
        telephone dialing system in his conversation with Defendant’s representative

21      on April 25, 2018.
22
     19. Despite Plaintiff’s request to cease, Defendant placed another collection call
23
        to Plaintiff on April 30, 2018.
24

25


                                          -4-
                                  PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 5 of 8




     20. Despite Plaintiff’s request that Defendant cease placing automated collection
 1

 2      calls, Defendant placed at least one hundred and ninety-seven (197)
 3
        automated calls to Plaintiff’s cell phone.
 4

 5

 6

 7                  FIRST CAUSE OF ACTION
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 8
                       PROTECTION ACT
 9                       47 U.S.C. § 227
10
     21. Plaintiff repeats and incorporates by reference into this cause of action the
11

12
        allegations set forth above at Paragraphs 1-20.

13   22. The foregoing acts and omissions of Defendant constitute numerous and
14
        multiple negligent violations of the TCPA, including but not limited to each
15
        and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
16

17   23. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,

18      Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
19
        every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
20
     24. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
21

22      the future.

23                SECOND CAUSE OF ACTION
24
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                 CONSUMER PROTECTION ACT
25                    47 U.S.C. § 227 et. seq.

                                           -5-
                                  PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 6 of 8




     25. Plaintiff repeats and incorporates by reference into this cause of action the
 1

 2      allegations set forth above at Paragraphs 1-20.
 3
     26. The foregoing acts and omissions of Defendant constitute numerous and
 4
        multiple knowing and/or willful violations of the TCPA, including but not
 5

 6
        limited to each and every one of the above cited provisions of 47 U.S.C. §

 7      227 et seq.
 8
     27. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 9
        227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
10

11      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

12      U.S.C. § 227(b)(3)(C).
13
     28. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
14
        the future.
15

16                  THIRD CAUSE OF ACTION
          DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
17                COLLECTION PRACTICES ACT
18                    CA CIV CODE § 1788.17

19   29. Plaintiff repeats and incorporates by reference into this cause of action the
20
        allegations set forth above at Paragraphs 1-20.
21
     30. Defendant violated the RFDCPA based on the following:
22

23         a. Defendant violated the §1788.17 of the RFDCPA by continuously
24             failing to comply with the statutory regulations contained within the
25
               FDCPA, 15 U.S.C. § 1692 et seq.

                                           -6-
                                  PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 7 of 8




                             PRAYER FOR RELIEF
 1

 2      WHEREFORE, Plaintiff, ERIC CARTER, respectfully requests judgment be
 3
     entered against Defendant, CHASE BANK USA, N.A., for the following:
 4
                            FIRST CAUSE OF ACTION
 5

 6
     31. For statutory damages of $500.00 multiplied by the number of negligent

 7      violations of the TCPA alleged herein (197); $98,500.00;
 8
     32. Actual damages and compensatory damages according to proof at time of
 9
        trial;
10
                           SECOND CAUSE OF ACTION
11
     33. For statutory damages of $1,500.00 multiplied by the number of knowing
12

13
        and/or willful violations of TCPA alleged herein (197); $295,500.00;

14   34. Actual damages and compensatory damages according to proof at time of
15      trial;
16                            THIRD CAUSE OF ACTION
17   35. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair
18      Debt Collection Practices Act;
19   36. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
20      Collection Practices Act, Cal. Civ. Code §1788.30(b);
21   37. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
22      Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
23   38. Actual damages and compensatory damages according to proof at time of
24      trial;
25


                                         -7-
                                PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00966-JSC Document 1 Filed 02/21/19 Page 8 of 8




 1                          ON ALL CAUSES OF ACTION
 2   39. Actual damages and compensatory damages according to proof at time of
 3      trial;
 4   40. Costs and reasonable attorneys’ fees, and;
 5   41. Any other relief that this Honorable Court deems appropriate.
 6

 7

 8

 9                                 JURY TRIAL DEMAND
10   42. Plaintiff demands a jury trial on all issues so triable.
11

12                                         RESPECTFULLY SUBMITTED
13

14   Dated: February 21, 2019              By: /s/ Jeremy Branch
                                           Attorney for Plaintiff ERIC CARTER
15

16

17

18

19

20

21

22

23

24

25


                                            -8-
                                   PLAINTIFF’S COMPLAINT
